:,




     OFFICE   OF’THE   ATTORNEY     GENERAL   OF TEXAS
                          AU811 N
                                                            c




Eon.   Llolmd      Boya,    p4gs     E


       in   r4mr      or   wch     oiiio4r   to   b4 paid   out of the
       Itgb.    BrlQa htna or other
                444                                 funds   not otherwl’ee
       ,appr0prlated.*
       liioPS~~IS ima  your letter that the' xmstebla IE kmpsn-
sated’on    etfes basis ttzdO?LTatsswerhen'to is proticated ugson
ttmt assumQtion. (W ccur46, if IA0 const&ofe U&B 00qpanoated
upon a eals~y Wmls, ho would not be entitled CO tinyimlr-fscss
rhatersr undsr Article 105&, oupre, from ttiecounty.)